ON THE MERITS
As to the liability of defendant, to J. Luther Peninger, the only question is the amount. The defendant, at the time of the accident, gave plaintiff J. Luther Peninger his name, and authorized him to have his car fixed and send the bill to him, admitting his liability. On the trial of the case, defendant tendered to plaintiff J. Luther Peninger the sum of $92.95, and admitted liability in the following amounts: Actual damage to car, $44.70, tire and tube, $12.50, court costs, $35.75 — which amount was rejected by the plaintiff. The testimony of the plaintiff J. Luther Peninger, and of the mechanic who repaired the car, is that the car was damaged at least $100, and there was no evidence offered by the defendant to rebut this testimony. The lower court awarded plaintiff J. Luther Peninger judgment in the amount of $100, and we see no reason for disturbing that judgment.
Dr. James Welch testified that the plaintiff Mrs. Peninger had high blood' pressure previous to the accident, but that he had treated her and gotten it down to 145 or 150, and that she had been in good shape for some time before the accident, and that a short time after the accident he was called to see her and found her in bed and very nervous and that her blood pressure had gone up to 200. He testified that when he went to see her after the accident, she was all to pieces, and that it took a month or six weeks’ treatment to bring her blood pressure down to what he considered safe again; that blood pressure can be raised by fright, shock, and other things, and that such a condition as hers having been produced would make her more susceptible to damage from subsequent strokes; that each recurrence would damage her kidneys, thereby lowering her resistance, and would, to a certain extent, have lasting and permanent effects.
The testimony of Mrs. Peninger and her husband is that she was confined to her bed for some two weeks after the accident; that she was very nervous and unable to do her housework for about two weeks more; that prior to the accident she was up and looking after her household duties. Defendant offered no testimony in rebuttal of the testimony of Dr. Welch or of Mr. Peninger or Mrs. Peninger in regard to Mrs. Peninger.
The lower court gave Mrs. Peninger judgment for $150, being the amount prayed for, and we see no reason to disturb that judgment.
We are convinced that the finding of the lower court is correct, and it is therefore ordered, adjudged, and decreed that the judgment appealed from be affirmed.